Citation Nr: 0531659	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-31 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hepatitis C.

  
REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to August 
1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Seattle, Washington (RO), which granted service connection 
and assigned a zero percent rating for hepatitis C.  In 
August 2004, the Board REMANDED the case to the RO for 
additional development, which has been completed to the 
extent possible, and the case has been returned to the Board.

During the pendency of this appeal, by a decision dated in 
August 2005, the RO increased the veteran's rating for 
hepatitis C to 10 percent disabling, effective from March 29, 
2001 or the date of receipt of the original claim for service 
connection.  Hence, the issue is as styled on the title page.

Pursuant to the veteran's request, a video conference hearing 
was held before the undersigned Board member in April 2004.  
The transcript is of record.

Because this is an appeal from an initial grant of service 
connection and an originally assigned rating, separate 
ratings may be assigned for separate time periods that are 
under evaluation.  That is, appellate review must consider 
the applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's hepatitis C is symptomatic but there is no 
competent evidence to show that it requires dietary 
restriction or continuous medication, nor is it productive of 
or more nearly approximate minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance 
of lesser degree and frequency but necessitating dietary 
restriction or other therapeutic measures.  

3.  The veteran's hepatitis C has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with the 
veteran's employment.  


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 10 
percent for hepatitis C have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.114, Diagnostic Code 7354 (in effect prior to 
July 2, 2001); Diagnostic Code 7354 (in effect on and after 
July 2, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board is required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 
2000.  The VCAA provides, among other things, that VA will 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the August 2004 Board 
remand, the RO rating decisions, the statement of the case 
(SOC) and the supplemental statements of the case (SSOC), 
issued in connection with the appellant's appeal have 
notified him of the evidence considered, the pertinent laws 
and regulations and the reasons his claim was denied.  In 
addition, correspondence from the RO sent to the appellant, 
to include the September 2001, February 2002, May 2003, July 
2003, August 2004 and September 2005, specifically notified 
him of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to the benefits 
sought and the relative burdens of the appellant and VA in 
producing or obtaining that evidence or information.  That 
is, the appellant was notified and aware of the evidence 
needed to substantiate his claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), the correspondence from the RO, to include the 
September 2001, February 2002, May 2003, July 2003, August 
2004 and September 2005, satisfied the notice requirements 
by: (1) informing the appellant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) requesting the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Although the veteran was not explicitly 
requested to provide any evidence in his possession, he was 
informed that it was his responsibility to ensure that VA 
received any evidence not in the possession of the Federal 
government; this would necessarily include submitting any 
relevant evidence in his possession.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
was provided to the veteran prior to the issuance of the July 
2002 RO decision that is the subject of this appeal.  
Additionally, the Board finds that prior to the July 2002 RO 
decision and subsequently, the appellant has been presented 
opportunities to present any evidence in his possession or 
that he could obtain that would substantiate his claim.  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the service medical records are associated with the claims 
file, as are the identified relevant post-service medical 
records.  The veteran has not made the RO or the Board aware 
of any additional available evidence that needs to be 
obtained in order to fairly decide the appellant's appeal.  

Additionally, as will be reflected in the analysis section of 
this decision, the VA examination opinions obtained by the 
RO, when viewed in conjunction with the lay and additional 
medical evidence associated with the claims files, are 
sufficient for a determination on the merits of the veteran's 
appeal.  See 38 C.F.R. § 5103A(d).  The relevant post-service 
medical evidence includes reports of VA examinations, which 
were thorough in nature and included relevant findings 
adequate for rating purposes.  Under these circumstances, 
there is no further duty to provide another examination or 
medical opinion.  Id.  The Board finds that all obtainable 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to her claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case.  There has been no prejudice to the appellant 
that would warrant a remand, and her procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Factual Background

A post-service VA report dated in December 1999, shows that 
the veteran had hepatitis C viral load.  At the time, he 
reported that that he may have been infected while he worked 
in health care in 1988 or when he was on active duty (from 
August 1971 to August 1974).  In April 2000 the veteran was 
diagnosed with chronic hepatitis C infection with normal 
liver function tests.  He complained of feeling tired a lot, 
which he attributed to working the night shift.  In March 
2001 a clinician who evaluated the veteran noted that he had 
gained 10 pounds.  In December 2001 the veteran complained of 
decreased appetite and occasional diarrhea.  

Following an examination and laboratory tests in March 2002, 
a VA examiner determined that although the veteran had normal 
liver function test results, he had a positrive recombinant 
immunoblot assay (RIBA) confirming the diagnosis.  In April 
2002 the veteran complained of heart burn.  In a May 2003 VA 
report, a clinician remarked that the veteran's hepatitis C 
remained asymptomatic.  

The veteran underwent a VA examination in June 2003.  He 
reported experiencing pain.  However, he denied symptoms such 
as vomiting or abdominal, colicky-type pain.  Liver functions 
were found to be normal.  In a subsequent statement, the 
veteran claimed to be experiencing a number of symptoms 
related to hepatitis C and the stress brought on by this 
diagnosis.  Among these symptoms he listed were frequent 
diarrhea, nausea, fatigue and vomiting when he ate too much. 

At a personal hearing held in April 2004, the veteran 
testified that he experienced fatigue and headaches as a 
result of the hepatitis C.  He also stated that due to the 
fatigue he had been unable to work.  He described suffering 
from a "bad stomach" that caused nausea, loss of appetite, 
diarrhea, heartburn and vomiting.  

During a VA evaluation for hepatitis C in February 2004, the 
veteran described having little energy and feeling fatigued.  
In a VA examination report dated August 2004, he reported 
experiencing rather severe nausea in the months preceding the 
examination.  He stated that the nausea prevented him from 
eating foods that he would otherwise normally enjoy.  The 
veteran denied vomiting blood, seeing the appearance of blood 
in his stool, or jaundice.  He related that his urine has 
always been normal in color.  On examination, there was no 
weight loss, his color was good and his nails were observed 
to be healthy.  It was noted that the veteran did not have 
whitening of the nails, as is usually found in liver 
cirrhotic conditions.  There was no spider nevi or hepatic or 
splenic enlargement.  The examiner diagnosed hepatitis C with 
a definitive viral count, reasonably low, without any obvious 
evidence of any cirrhosis of the liver.  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004)

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as  "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The RO has based the assigned 10 percent evaluation for 
hepatitis C on the criteria of 38 C.F.R. § 4.114, Diagnostic 
Code 7354, which is a revision of the former Diagnostic Code 
7345.  The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version more favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

In a recent precedent opinion, however, the VA Office of 
General Counsel determined that when a provision of the VA 
rating schedule is amended while a claim for an increased 
rating under that provision is pending, the Board should 
first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

Prior to July 2, 2001, residuals of hepatitis C were rated as 
10 percent disabling under the provisions of 38 C.F.R. § 
4.114, Diagnostic Code 7345.  Ratings under diagnostic codes 
7345 to 7348, inclusive, will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.114. Under the provisions of 
Diagnostic Code 7345, addressing infectious hepatitis, a 10 
percent rating is warranted where there is demonstrable liver 
damage with mild gastrointestinal disturbance, and a 30 
percent rating is authorized where there is minimal liver 
damage with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency but necessitating 
dietary restriction or other therapeutic measures.  38 C.F.R. 
§ 4.114, Diagnostic Code 7345, in effect prior to July 2, 
2001.

Newly revised criteria for evaluating residuals of hepatitis 
C (or non-A, non-B hepatitis), effective July 2, 2001, 
provide that a noncompensable evaluation is for assignment 
when the disability is nonsymptomatic.   A 10 percent 
evaluation is for assignment when there is intermittent 
fatigue, malaise and anorexia, or incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period.  A 20 percent evaluation is 
for assignment with evidence of daily fatigue, malaise, and 
anorexia (without weight loss of hepatomegaly), requiring 
dietary restriction or continuous  medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least 2 
weeks, but less than 4 weeks during the past 12-month period.  
For purposes of evaluating conditions under Diagnostic Code 
7354, "incapacitating episode" means a period of acute signs 
and symptoms severe enough to require bed rest and treatment 
by a physician.

Analysis

The evidence of record shows that the veteran has been 
diagnosed with chronic hepatitis C infection with a RIBA 
confirming the diagnosis.  As of May 2003 the clinicians who 
treated the veteran described his hepatitis C as 
asymptomatic.  Liver function studies have been reported as 
normal.  He subsequently presented subjective complaints that 
include; fatigue, heart burn, decreased appetite, diarrhea, 
pain, nausea and vomiting.  In August 2004, he reported 
experiencing rather severe nausea in the months preceding the 
examination, which  prevented him from eating foods that he 
would otherwise normally enjoy.  The examiner diagnosed 
hepatitis C with a definitive viral count, reasonably low, 
without any obvious evidence of any cirrhosis of the liver.  
It was also noted at the time that the veteran denied 
vomiting blood or the appearance of blood in his stool, or 
jaundice.  His color was good and his nails were observed to 
be healthy.  Although he has consistently reported fatigue, 
he has also attributed it to working the night shift.  There 
has been no evidence of weight loss; in fact, a weight gain 
of 10 pounds was recorded in March 2001.  

As the veteran filed his claim prior to the change in the 
rating criteria, the Board has considered whether he would be 
entitled to a higher evaluation under the Diagnostic Code 
7345 in effect prior to July 2, 2001.  The Board finds that 
the medical evidence does not show that his Hepatitis C is 
manifested by minimal liver damage with associated fatigue, 
anxiety, and gastrointestinal disturbance of lesser degree 
and frequency but necessitating dietary restriction or other 
therapeutic measures.  (Emphasis added.)  The medical 
evidence arguably does not even show the criteria for a 10 
percent rating: demonstrable liver damage with mild 
gastrointestinal disturbance.  (Emphasis added.)  Although 
the veteran has presented subjective complaints related to 
gastrointestinal problems, there is no competent medical 
evidence that shows any abnormal findings with respect to 
veteran's liver functions.  To the contrary, the 
preponderance of the evidence shows that his liver function 
studies have been within normal limits, and there is no 
evidence of other liver damage, such as cirrhosis.  

As to the rating criteria in effect since July 2, 2001, the 
evidence of record does not show that the veteran's service-
connected hepatitis C is productive of daily fatigue, 
malaise, or anorexia (without weight loss or hepatomegaly) 
requiring dietary restriction or continuous medication, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of two weeks but 
less than four weeks during the past 12-month period, as 
required for a 20 percent evaluation.  To the contrary, the 
record shows no dietary restriction is required and there is 
no evidence that the veteran has taken continuous 
medications.  Although at the April 2004 personal hearing the 
veteran testified that he had missed work as a result of 
fatigue, there is no evidence of a history of incapacitating 
episodes of any duration.  Based upon the foregoing, the 
Board finds that the veteran's service-connected hepatitis C 
is not productive of impairment sufficient to warrant 
assignment of a rating in excess of the currently assigned 10 
percent evaluation under the amended rating criteria, 
Diagnostic Code 7354.  

Finally, the Board finds that the disability is not so 
unusual or exceptional as to render impractical the 
application of the regular schedular standards at any time  
during the pendency of the initial evaluation period.  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the veteran's Hepatitis C has not necessitated frequent 
periods of hospitalization and there is no objective evidence 
that it has resulted in marked interference with his 
employment beyond that contemplated by the rating schedule.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating for either disability on appeal pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim for 
the assignment of initial or staged rating in excess of 10 
percent for the veteran's hepatitis C, the benefit of the 
doubt doctrine is not for application in the instant case.  
38 U.S.C.A. § 5107(b); also see generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to the assignment of an initial or staged rating 
in excess of 10 percent for hepatitis C is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


